UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                    _______________________

                          No. 98-30735
                    _______________________

                 ELMWOOD DRY DOCK AND REPAIR,
                                                      Plaintiff,

   ORBI SA, as successor in interest of Tel-Com, Ltd.
                               Third Party Plaintiff-Appellant,

                            versus

                H&A TRADING CO., LTD., ET AL.,
                                                     Defendants,

   HARRY CARAMANOS; ATHENA CARAMANOS, in their capacities as
 the Heirs-at-Law of Sybill Renate Caramanos; PETER CARAMANOS,
                                           Defendants-Appellees,

                       PETER CARAMANOS,
                                 Third Party Defendant-Appellee.


      ORBI SA, as successor in interest of Tel-Com, Ltd.,
                                            Plaintiff-Appellant,

                            versus

PETER CARAMANOS, individually and in his capacity as a director
and co-manager of Caribbean Cargoes, Ltd., also known as Petros
                      Karamanos; Et. Al.,
                                                     Defendants,

PETER CARAMANOS, individually and in his capacity as a director
and co-manager of Caribbean Cargoes, Ltd., also known as Petros
                           Karamanos,
                                             Defendant-Appellee,

                ______________________________

                           ORBI SA,
                                                      Plaintiff,

                            versus

            OCTAGON MARINE SERVICES, INC., ET AL.,
                                                     Defendants,
                    ______________________________

                                 ORBI SA,
                                                     Plaintiff-Appellant,

                                  versus

                        PETER CARAMANOS; ET AL.,
                                                               Defendants,

                            PETER CARAMANOS,
                                              Defendant-Appellee.
_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                           (97-CV-191-K)
_________________________________________________________________

                              June 10, 1999

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

           The court has carefully considered the issues raised on

appeal by appellant.     Having done so, we are unable to discern any

reversible errors of law or fact.          Whether this court would have

found the pertinent facts or damages exactly as the trial court did

is not material, inasmuch as the appellant has not borne the burden

of showing clear error.       The trial court’s findings are heavily

affected by its ability to weigh the credibility of the witnesses

and to review the evidence firsthand.        Moreover, the trial court’s

legal analysis, as clarified by the opinion concerning post-trial

motions, was adequate to address appellant’s causes of action.


     *
            Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                     2
The judgement is AFFIRMED.




                     3